 


110 HR 4271 IH: To amend the Clean Air Act to provide for a waiver of certain prohibitions and limitations on fuels and fuel additives, and for other purposes.
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4271 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to provide for a waiver of certain prohibitions and limitations on fuels and fuel additives, and for other purposes. 
 
 
1.Constitutional authorityThis Act is enacted pursuant to the authority of Congress to regulate commerce with foreign nations, and among the several States, and with the Indian Tribes provided in article I, section 9, clause 3 of the United States Constitution.  
2.WaiverSection 211(f)(2) of the Clean Air Act (42 U.S.C. 7545(f)(2)) is amended to read as follows: 
 
(4)Waiver for fuel or fuel additives 
(A)In generalThe Administrator, upon application of any manufacturer of any fuel or fuel additive, may waive the prohibitions established under paragraph (1) or (3) or the limitation specified in paragraph (2), if the Administrator determines that the applicant has established that the fuel or fuel additive or a specified concentration of the fuel or fuel additive, and the emission products of the fuel or fuel additive or specified concentration of the fuel or fuel additive, will not cause or contribute to a failure of any emission control device or system (over the useful life of the motor vehicle, motor vehicle engine, nonroad engine, or nonroad vehicle in which the device or system is used) to achieve compliance by the vehicle or engine with the emission standards with respect to which the vehicle or engine has been certified pursuant to sections 206 and 213(a). 
(B)Final actionThe administrator shall take final action to grant or deny an application submitted under this paragraph, after public notice and comment, not later than 270 days after the receipt of the application.. 
 
